Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  March 5, 2019                                                                                      Bridget M. McCormack,
                                                                                                                    Chief Justice

  156444 & (37)(38)                                                                                        David F. Viviano,
                                                                                                           Chief Justice Pro Tem

                                                                                                         Stephen J. Markman
                                                                                                              Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                      Richard H. Bernstein
            Plaintiff-Appellee,                                                                         Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh,
                                                                                                                         Justices
  v                                                                  SC: 156444
                                                                     COA: 337715
                                                                     Wayne CC: 11-010003-FC
  SHOKELLE REON McKAY,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the motions to supplement and amend are GRANTED. The
  application for leave to appeal the July 21, 2017 order of the Court of Appeals is
  considered. We DIRECT the defendant’s former appellate counsel, Suzanna Kostovski,
  to file a supplemental brief within 28 days of the date of this order addressing why she
  did not visit the defendant until days before the deadline for seeking direct appellate
  review; and to indicate what, if any, pre-visit contact she had with the defendant. We
  DIRECT the defendant’s former appellate counsel, Arthur Rubiner, to file a supplemental
  brief within 28 days of the date of this order indicating what contact he had with
  defendant, specifically in regards to the motions to withdraw the no contest plea filed in
  the trial court; and addressing the reasons for his failure to file an application for leave to
  appeal in the Court of Appeals.

         The application for leave to appeal, motion to remand, motion for an evidentiary
  hearing, and motion for peremptory reversal remain pending.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            March 5, 2019
          a0225
                                                                                Clerk